PER CURIAM.
This disciplinary proceeding is before us on complaint of The Florida Bar and the contested referee’s report. We have jurisdiction. Art. V, § 15, Fla. Const. The referee recommends that Leon be suspended for a period of three years. We do not agree with the referee’s recommended discipline, and, instead, order respondent disbarred from the practice of law.
In October, 1983, respondent was removed from judicial office following a determination by the Judicial Qualifications Commission that he- had engaged in ex parte communications with Chief Circuit Judge Arden Mays Merkle. Specifically, the conversations concerned the disposition of a criminal case. Leon improperly secured the alteration of criminal sentences in that case. Further, Leon agreed with Judge Merkle to falsely ¡leny the communications, and, later, made false statements under oath to the Judicial Qualifications Commission regarding his involvement in the matter. In re Leon, 440 So.2d 1267 (Fla.1983). Judge Merkle was disbarred in November, 1986, for his misconduct in the above related incident. The Florida Bar v. Merckle, 498 So.2d 1242 (Fla.1986).
Leon was adjudicated guilty on two counts of peijury and one count of official misconduct in December, 1983, and was sentenced to five years’ probation on each count, ordered to pay $1,000 in court costs, and ordered to perform 1,000 hours of community service. In July, 1985, the District Court of Appeal affirmed the conviction and sentence with the exception of the misconduct provisions. Leon v. State, 474 So.2d 832 (Fla. 2d DCA 1985). We find the nature of Leon’s actions clearly requires that we increase the penalty from the three-year suspension recommended by the referee to disbarment. Accordingly, Leon is hereby disbarred from the practice of law in this state, effective as of this date.
*874Judgment for costs in the amount of $1,209 is entered against respondent, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT and KOGAN, JJ., concur.